 

Case: 5:19-cv-01390-DCN Doc #: 9 Filed: 03/23/21 1 of 2. PagelD # 247

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ALBERT M. HILTON, ) CASE NO. 5: 19 CR 1390
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. ) ORDER ADOPTING
) MAGISTRATE’S REPORT AND
) RECOMMENDATION
BRANDESHAWN HARRIS, )
Warden, )
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Carmen E. Henderson. The Report and Recommendation (ECF # 8), issued on December
14, 2020, is hereby ADOPTED by this Court. Petitioner filed this action requesting a writ of
habeas corpus pursuant to 28 U.S.C. §2254, challenging the constitutionality of his judgment of
conviction on June 24, 2015 and sentencing on July 27, 2015.

The Magistrate Judge recommends that the Petition be dismissed as time barred as it was
not filed within the one year statute of limitations period under 28 U.S.C. § 2244(d)(1) and
because Petitioner is not entitled to equitable tolling. Magistrate Judge Henderson further
recommends that Petitioner not be granted a certificate of appealability.

The Petitioner did not file any objections to the Report and Recommendation,
nonetheless, the Court has reviewed de novo the Report and Recommendation, see Ohio Citizen
Action v. City of Seven Hills, 35 F. Supp. 2d 575, 577 (N.D. Ohio 1999). The Magistrate’s

Report and Recommendation fully and correctly addresses all of the arguments raised by the

 
 

Case: 5:19-cv-01390-DCN Doc #:9 Filed: 03/23/21 2 of 2. PagelD #: 248

parties, and properly and justly analyzes the applicable law. This Court, therefore, adopts the
Magistrate’s Report in its entirety. Further, for the reasons stated in the Magistrate Judge’s
Report and Recommendation, a reasonable jurist could not conclude that dismissal of the Petition
is in error or that Petitioner should be permitted to proceed further. Accordingly, the Court
certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken
in good faith, and there is no basis upon which to issue a certificate of appealability. 28 U.S.C. §

2253(c); FED. R. App. P. 22(b). IT IS SO ORDERED.

 
 

[
|

y

}
}/
/
/

/ /
[A |
lal. AC |

   

he -
YA

I
SVM

U)

|
DONALD C! NUGENT
United States District\ Tndge

 

 
